Citation Nr: 0932202	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-19 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a right foot 
disorder.  

3.  Entitlement to service connection for a left shoulder 
disorder.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for low back strain, prior to April 16, 2008

5.  Entitlement to an evaluation in excess of 40 percent for 
low back strain, from April 16, 2008 to September 18, 2008.  

6.  Entitlement to an evaluation in excess of 10 percent for 
low back strain, from September 18, 2008.  

7.  Entitlement to an initial evaluation in excess of 0 
percent for left foot hallux valgus deformity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to April 
2005.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Anchorage, 
Alaska, VA Regional Office (RO).  

Additional evidence was received at the Board in March 2009.  
Correspondence received in July 2009 reflects that that the 
Veteran waived initial agency of original jurisdiction (AOJ) 
consideration of the evidence submitted.  

The issues of entitlement to service connection for a left 
shoulder disorder and for a right foot disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Tinnitus was not manifest in service and is not 
attributable to service.  

2.  The competent evidence does not establish any 
incapacitating episodes due to low back strain or separately 
compensable neurologic symptoms during the relevant periods.  

3.  Prior to April 16, 2008, low back strain was manifested 
by no more than forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

4.  From April 16, 2008 to September 18, 2008, low back 
strain was manifested by no more than forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

5.  From September 18, 2008, low back strain is manifested by 
no more than forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

6.  Left hallux valgus is mild and there has been no surgery 
with resection of the metatarsal head and no level of 
severity analogous to amputation of the great toe.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008).  

2.  Prior to April 16, 2008, the criteria for an evaluation 
in excess of 10 percent for low back strain have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2008).

3.  From April 16, 2008 to September 18, 2008, the criteria 
for an evaluation in excess of 40 percent for low back strain 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

4.  From September 18, 2008, the criteria for an evaluation 
in excess of 10 percent for low back strain have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§4.71a, Diagnostic Code 5237 (2008).

5.  The criteria for an initial rating in excess of 0 percent 
for left hallux valgus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §4.71a, Diagnostic Code 5280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
September 2005 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the claimant is challenging the initial evaluations 
assigned following the grant of service connection for low 
back strain and left hallux valgus.  In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In the claimant's notice of disagreement the claimant took 
issue with the initial 10 percent rating assigned for low 
back strain and 0 percent for left hallux valgus and is 
presumed to be seeking the maximum benefits available under 
the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a statement of the case which 
contained, in pertinent part, the relevant criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in September 2008.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

I.  Service Connection

Tinnitus

Initially, the Board notes that there has been no assertion 
of combat in regard to the claim pertaining to tinnitus.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2008) are not for application.

In this case, the evidence reflects tinnitus.  Thus, the 
pivotal determination is whether tinnitus is related to 
service.  Competent evidence is required for a determination 
in that regard.  

Service treatment records are negative for tinnitus.  An 
April 2003 record notes the canals were clear and the 
tympanic membranes were intact.  An October 2004 record notes 
the ears were clear.  

The Veteran is competent to report his symptoms, to include, 
as noted in March 2007, that he was exposed to noise in 
association with loud telecommunication equipment during 
service and had ringing in his ears.  As a layman, however, 
his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and 
current disability.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

On VA examination in October 2005, the VA examiner stated 
that tinnitus is not related to hearing loss or noise 
exposure.  The report notes normal thresholds and normal 
middle ear function, with acuity sufficient for good 
understanding of conversational speech.  No evidence of 
retrocochlear pathology, and normal cochlear function was 
noted.  

In regard to the February 2009 private audiologic evaluation 
and the notation of a history of tinnitus for approximately 
three to four years secondary to service, the Board notes 
that a transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The Board notes that a medical opinion 
cannot be rejected solely because it is based upon history 
supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005).  In addition, while the conclusions of 
a physician, or in this case, an audiologist, are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept the 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board notes the February 2009 examiner did not review the 
claims file.  The Court has held that claims file review, as 
it pertains to obtaining an overview of a claimant's medical 
history, is not a strict requirement for private medical 
opinions, and that a private medical opinion may not be 
discounted solely because the opining clinician did not 
describe review of the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  In this case, however, the 
Board is unable to conclude that the private opinion is based 
on an analysis significant to the facts in reaching the 
conclusion.  In that regard, the private examiner did not 
identify any in-service manifestations, and while the 
examiner noted tinnitus due to "military work," as noted, 
service treatment records are negative for tinnitus.  

In this case, the Board has accorded more probative value to 
the October 2005 VA opinion to the effect that tinnitus is 
not related to in-service noise exposure.  The Board finds 
the opinion is adequate for making a determination in this 
case.  The examiner reviewed the file, the opinion is based 
on objective testing and reliable principles, and the opinion 
is consistent with the contemporaneous service treatment 
records.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

II.  Evaluation

Low Back Strain

Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

When a higher rating is being requested for an already 
established service-connected disability, the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Separate ratings at different 
times, based on facts found, will also be considered.  Hart 
v. Mansfield, 21 Vet App 505 (2007). In addition, the Court 
has held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Id.  

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (see also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, a staged rating has been assigned.  See 
Fenderson v. Brown, 12 Vet. App. 119 (1999).  Service 
connection for low back strain was granted in a December 2005 
rating decision and a 0 percent evaluation was assigned from 
April 30, 2005 under Diagnostic Codes 5237.  In March 2006, 
the AOJ increased the evaluation for low back strain to 10 
percent, from April 30, 2005.  A November 2008 rating 
decision shows that the rating was increased to 40 percent 
disabling from April 16, 2008, and a 10 percent evaluation 
was assigned from September 18, 2008.  

Prior to April 16, 2008, a rating in excess of 10 percent is 
not warranted.  The October 2005 VA examination report notes 
a normal and relaxed posture and gait, and full range of 
motion of the thoracic and lumbar spine.  Right and left 
rotation and posterior extension were noted to be full to 30 
degrees, and right and left lateral flexion was 35 degrees.  
The objective findings establish that the criteria for a 
higher rating have not been met.  The competent evidence does 
not establish forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

In addition, the Board finds that a rating in excess of 40 
percent is not warranted from April 16, 2008 to September 18, 
2008.  On VA examination in April 2008, complaints spinal 
contour was normal without pain to palpation or percussion of 
the lower spine.  In addition, while anterior flexion was 
only to 30 degrees, the report notes that the Veteran 
"stopped" at 30 degrees and that he would not move any 
further stating that it would cause an increase in pain.  In 
addition, while complaints of increased pain with repetitive 
motion were noted, the examiner reported no change in range 
of motion in that regard as measured by goniometer.  X-ray 
examination of the lumbar spine was noted to be unchanged 
from October 2005 with mild joint space narrowing of L5-S1 
that was noted to be indeterminate in nature.  Regardless, 
the competent evidence establishes that the spine is not 
unfavorably ankylosed.  In that regard, posterior extension 
was to 25 degrees, right and left rotation was to 30 degrees, 
and right and left lateral flexion was to 35 degrees.  In 
addition, his gait was normal, heel and toe walk was normal, 
and there was no unusual wear on the shoes.  

The Board further finds that a rating in excess of 10 percent 
is not warranted from September 18, 2008.  On VA examination 
in September 2008, the examiner reported that examination of 
the spine was essentially normal.  Gait and posture were 
noted to be physiological and effective, ambulation and head 
position were normal without need of any assistive device.  
No spasm, atrophy, guarding, pain on motion, tenderness or 
weakness was noted.  The Board notes that while the examiner 
assessed the severity of pain as moderate, flexion of the 
thoracolumbar spine was 0 to 90 degrees, extension was 0 to 
30 degrees, right lateral flexion was 0 to 30 degrees, left 
lateral flexion was 0 to 30 degrees, right lateral rotation 
was 0 to 30 degrees and left lateral rotation was 0 to 30 
degrees.  There was no gibbus, kyphosis, list, lumbar 
flattening, lumbar lordosis, scoliosis, or reverse lordosis, 
and the impression of x-ray examination of the lumbar spine 
was redemonstration of mild joint space narrowing at L5-S1 
that was noted to be indeterminate in nature and grossly 
unchanged since the prior study.  

The regulations explicitly take pain on motion into account; 
therefore, application of the principles of DeLuca v. Brown, 
8 Vet. App. 202, 205-206 (1995) is unnecessary.  Even in 
consideration of Deluca, the Board has considered whether 
factors including functional impairment and pain as addressed 
under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher 
rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It 
is not disputed that the Veteran has pain on motion, but the 
Board finds that the disability ratings assigned for the 
relevant periods adequately compensate him for his pain and 
functional loss in this case.  The competent evidence does 
not establish additional functional impairment that would 
warrant higher ratings at any time during the appeal period.  
The October 2005 VA examination report notes no fatigue, loss 
of endurance, weakness or change in measurements with 
repetition of motion.  As noted, at no time during the appeal 
does the competent evidence establish that the spine is 
ankylosed, and the September 2008 VA examination report notes 
no limitation in walking, no loss of motion on repetitive 
use.  The Board notes that a May 2007 examination report 
notes the Veteran's hobbies/interest include camping and snow 
machining.  

The Board notes that the October 2005 VA and September 2008 
VA examination reports note no flare-ups and no time lost 
from work due to the lower back was noted in the October 2005 
examination report.  The Board notes that the September 2008 
report notes increased absenteeism with two days missed from 
work in the previous 12 months, however, the competent 
evidence does not establish any incapacitating episodes with 
physician prescribed bed rest at any time during the appeal 
period.  Regardless, the disability evaluations assigned 
contemplate impairment in earning capacity, including loss of 
time from exacerbations due to the service-connected low back 
strain.  38 C.F.R. § 4.1 (2008).  

In addition, the competent evidence does not establish that a 
separate evaluation for neurologic impairment is not 
warranted.  On VA examination in October 2005, cranial nerves 
II throughout XII were intact, deep tendon reflexes were 2+ 
and equal in the lower extremities and sensory examination 
was normal.  The Board notes that while complaints of low 
back pain radiating down the back of the left leg to the knee 
were noted on VA examination in April 2008, the examiner 
reported no neurologic deficit was noted, with strength in 
the lower extremities noted to be equal and normal and 
sensory intact to light touch throughout.  In addition, the 
Veteran specifically denied radiating pain on examination in 
September 2008.  

The Board notes that range of motion findings in regard to 
low back have varied during the appeal period.  While it is 
not clear whether the increase in limitation of motion 
reflected in the April 2008 examination report is 
attributable to flare up, skill of the examiner, or some 
other factor, what is clear is that higher ratings during the 
relevant periods for low back strain are not warranted.  

The Board further notes that x-ray examination of the lumbar 
spine in April 2008 showed slight degenerative changes.  
There is, however, no competent evidence of incapacitating 
episodes due to low back strain during the appeal period.  
Thus, a higher rating is not warranted under the criteria for 
intervertebral disc disease.  

A determination as to the degree of impairment due to low 
back strain requires competent evidence.  The Veteran is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to the degree of impairment due to the 
service-connected low back strain.  Rather, the Board must 
weigh and assess the competence and credibility of all of the 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the September 2008 VA opinion.  The opinion is adequate, with 
the examiner having reviewed the claims file, the opinion 
provided was based on objective findings and reliable 
principles, and the opinion is not inconsistent with the 
record.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign higher ratings during the relevant periods.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Lastly, in regard to extraschedular consideration, the Board 
notes that an extraschedular rating is a component of a claim 
for an increased rating.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding on part of the AOJ or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
Veteran's service-connected low back strain produces such an 
unusual or exceptional disability picture rendering 
impractical the use of the regular schedular standards.  
Rather, the October 2005, April 2008 and September 2008 VA 
examinations reflect that the Veteran is employed.  In 
addition, the competent evidence does not establish that the 
Veteran has experienced incapacitation or periods of 
hospitalization that would suggest that the rating schedule 
is insufficient for determining the appropriate disability 
rating in this case.  The September 2008 VA examination 
report notes that the Veteran denied any surgical procedure 
to his lumbar spine.  Accordingly, the Board determines that 
referral for an extraschedular rating is not warranted.

Left Hallux Valgus

Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

This matter stems from the appeal of the 0 percent evaluation 
assigned at the time service connection was granted in the 
December 2005 rating decision.  The Board concludes that the 
disability has not significantly changed and that a uniform 
rating is warranted.  See Fenderson v. Brown, 12 Vet. App. 
119 (1999); see also, Hart v. Mansfield, 25 Vet. App. 505 
(2007).

A maximum 10 percent rating is warranted for unilateral 
hallux valgus if the disability is severe, analogous to 
amputation of the great toe, or if operated with resection of 
the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2008).

In this case, the competent evidence does not establish that 
the Veteran has had resection of the metatarsal head or a 
severe disability that is equivalent to amputation of the 
left great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2008).  The April 2008 VA examination notes no degenerative 
joint disease and no flare-ups, and the September 2008 VA 
examination notes no objective evidence of painful motion, 
swelling, instability, weakness, or abnormal weight-bearing.  
In addition, no limitations with standing or walking were 
noted.  The assessment was mild hallux valgus of the left 
foot without marked angulation, and no significant effect on 
his occupation or daily activities was noted.  In this case, 
the competent evidence establishes that a higher rating is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2008).

A determination as to the degree of impairment due to the 
service-connected left hallux valgus requires competent 
evidence.  The Veteran is competent to report his symptoms.  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination as to a relationship 
between service and current disability.  Rather, the Board 
must weigh and assess the competence and credibility of all 
of the evidence of record, to include the opinions to the 
contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the September 2008 VA opinion.  The Board finds the opinion 
to be adequate.  The examiner reviewed the claims file and 
the opinion was based on objective findings and reliable 
principles.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal remain denied.  

Lastly, in regard to extraschedular consideration, the Board 
notes that an extraschedular rating is a component of a claim 
for an increased rating.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding on part of the AOJ or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
Veteran's service-connected left hallux valgus produces such 
an unusual or exceptional disability picture rendering 
impractical the use of the regular schedular standards.  
Rather, the record, to include the September 2008 VA 
examination report shows that the Veteran is employed.  In 
addition, the competent evidence does not establish that the 
Veteran has experienced incapacitation or periods of 
hospitalization that would suggest that the rating schedule 
is insufficient for determining the appropriate disability 
rating in this case.  The September 2008 VA examination 
report notes no foot related hospitalization or surgery.  
Accordingly, the Board determines that referral for an 
extraschedular rating is not warranted.


ORDER

Service connection for tinnitus is denied.  

An initial evaluation in excess of 10 percent for low back 
strain, prior to April 16, 2008, is denied.  

An evaluation in excess of 40 percent for low back strain, 
from April 16, 2008 to September 18, 2008, is denied.  

An evaluation in excess of 10 percent for low back strain, 
from September 18, 2008, is denied.  

An initial evaluation in excess of 0 percent for left hallux 
valgus is denied.  


REMAND

The Veteran asserts that he has a left shoulder disorder as a 
result of his service-connected right shoulder strain.  In an 
April 2007 examination request in regard to the issue of 
whether a left shoulder disorder was related to the service-
connected right shoulder disability, the AOJ requested that 
the examiner provide an opinion as to whether it was at least 
as likely as not that a left shoulder disorder was caused or 
aggravated by the service-connected right shoulder strain.  
On VA examination in September 2008, the impressions were 
bilateral shoulder strain and left shoulder supraspinatus 
tendonitis.  The examiner stated that, based on a review of 
the record, a determination as to whether the left shoulder 
disorder was due to or aggravated by the right shoulder 
strain could not be made without resorting to mere 
speculation.  The Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the 
Board finds that the evidence is inadequate for a 
determination as to whether a left shoulder disorder is 
related to the service-connected right shoulder strain, as an 
explanation was not provided as to why a determinative 
opinion could be reached without resort to speculation.  
Further development is necessary.  

In addition, in regard to the issue of entitlement to service 
connection for a right foot disorder, the Board notes that on 
VA examination in October 2005, the relevant assessment was 
early asymptomatic bunions, bilaterally.  On VA examination 
in April 2008, the examiner reported that, "The feet have a 
generally normal appearance other than a slight lateral 
deflection of the great toes."  On VA examination in 
September 2008, no positive findings in regard to the right 
foot were noted.  In February 2009, the Veteran's private 
physician noted a history of an onset of right foot pain with 
wearing combat boots in 2003.  Pronounced dorsal right medial 
metatarsal head and normal range of motion of the metatarsal 
phalangeal joint were noted.  The pathology was noted to be 
derived from advanced pronation of the rear foot and an 
orthotic was recommended.  There is insufficient evidence to 
make a determination as to whether any right foot disorder is 
related to service or service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the claims file 
to a VA examiner.  The examiner's 
attention should be directed to this 
remand.  The AOJ should request that a 
determinative opinion, in the positive or 
negative, be provided, to the extent 
possible, as to the following: 1) Is it 
more likely than not (i.e., probability 
greater than 50 percent), as least as 
likely as not (i.e., probability of 50 
percent) or less likely than not (i.e., 
probability less than 50 percent) that a 
left shoulder disorder is was incurred or 
chronically worsened beyond its normal 
progression as a result of his service-
connected right shoulder strain?  2) Is it 
more likely than not (i.e., probability 
greater than 50 percent), as least as 
likely as not (i.e., probability of 50 
percent) or less likely than not (i.e., 
probability less than 50 percent) that any 
right foot disorder was incurred in 
service or incurred or chronically 
worsened beyond its normal progression as 
a result of service-connected left hallux 
valgus?

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  A complete rationale should 
accompany all opinions provided and if an 
opinion cannot be provided without 
resorting to speculation, the physician 
must explain why he or she cannot reach an 
opinion without resorting to speculation.  

2.  In light of the above, the claims 
should be readjudciated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


